Exhibit 10.10

 



EXECUTION COPY

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated and entered into as of July
31, 2015 (the “Effective Date”), by and between Tempus Applied Solutions
Holdings, Inc., a corporation organized under the laws of the State of Delaware
(collectively with its subsidiaries and affiliates to the extent reasonably
applicable in the discretion of the Board (as defined below), the “Company”),
and Benjamin Scott Terry (the “Executive”). The Company agrees to employ
Executive and Executive hereby accepts employment with the Company as of the
date hereof upon the terms and conditions set forth below.

 

1.            Term of Employment. Subject to the provisions of Section 5 of this
Agreement, the Executive shall be employed by the Company for a period
commencing on the Effective Date and ending on the three (3) year anniversary of
the Effective Date (the “Initial Term”). The Agreement shall be renewed
automatically for additional one (1) year period(s) (each a “Renewal Term”). The
Initial Term and each Renewal Term herein are collective referred to as the
“Term”. This Agreement may be terminated by the Company in writing by notice to
Executive delivered no less than six (6) months prior to expiration of the
then-applicable Term that this Agreement will not be renewed (a “Non-Renewal”).

 

2.            Position.

 

(a)           Duties. The principal duties of the Executive shall be to serve in
the position of Chief Executive Officer of the Company. As Chief Executive
Officer the Executive shall render full time services to the Company as the
Chief Executive Officer of the Company and shall have such duties as is
customary for such position, all subject to the oversight of the Board of
Directors of Tempus Applied Solutions Holdings, Inc. (the “Board”). Without
limiting the generality of the foregoing, the Executive will be responsible for
all aspects of the Company’s performance, including strategy, research and
development, business development, sales and marketing, operations, corporate
development, information management, finance, public reporting and corporate
communications. Further responsibilities may include such other duties as would
be consistent with those duties and responsibilities normally associated with
such position in corporations of similar size and nature to the Company, and to
render such other services as are reasonably necessary or desirable to protect
and advance the best interests of the Company. Executive also shall serve as a
member of the Board (subject to Executive’s nomination and election as a member
of the Board for subsequent terms), without additional compensation.

 

(b)           Devotion of Time to Company’s Business. The Executive shall use
his best efforts, skills and abilities to promote and protect the interests of
the Company and devote substantially all of his working time and energies to the
business and affairs of the Company. Notwithstanding anything to the contrary
contained herein, the Executive (i) may serve on the board(s) of additional
companies or organizations and receive compensation for such services rendered
and (ii) may engage in charitable, civic, fraternal, professional and trade
association activities, provided that in each such case the activities engaged
in by the Executive do not materially interfere with his primary obligations to
the Company and do not materially reduce the amount of his working time devoted
to the business and affairs of the Company.

 



 

 

 

(c)          Best Efforts. The Executive shall use his best efforts to carry out
and successfully complete the assignments, tasks and job activities required,
from time to time, to be performed to carry out Executive’s duties and
responsibilities during the Term. The Executive’s duties and assignments shall
be undertaken at such location(s) as may be determined from time to time by the
Company.

 

(d)          Company Rules, Policies and Regulations.  The Executive shall, at
all times, conduct himself in a professional manner and adhere to the standards,
ethical obligations, rules, policies, regulations and procedures of the Company
which are presently in force or which may be established from time to time by
the Company.  Executive shall take no intentional action that violates any law,
rule or regulation whatsoever while acting as an employee of the Company.

 

3.           Compensation and Benefits.

 

(a)          Base Salary. As of the Effective Date, the Executive shall be paid
a base salary in consideration for his services provided to the Company at the
rate of $350,000 per annum (the “Base Salary”), payable in accordance with the
Company’s normal payroll practices. Increases in Base Salary during the Term
shall be determined from time to time in the sole discretion of the Board or any
committee of the Board based upon such criteria as they deem relevant.

 

(b)          Additional Compensation. The Executive shall have an annual bonus
to be determined by consideration of the Board or Compensation Committee, as
applicable, in their sole discretion, based upon criteria to be established in
their sole discretion (the “Annual Bonus” and, together with the Base Salary,
the “Annual Compensation”). The Annual Bonus shall be paid to the Executive on
or prior to the March 15 following the end of the year for which such Annual
Bonus was earned; provided, that if the criteria for determining the Annual
Bonus requires a review of the Company’s audited financial statements, the
Annual Bonus (if payable) shall be paid on the 20th day after receipt by the
Company of the audited financial statements. The Executive also shall be
entitled to receive additional cash, equity or other compensation or benefits in
consideration for his services provided to the Company, at such times and in
such amounts as shall be determined in the sole discretion of the Board or
Compensation Committee, as applicable, which determines such compensation. The
Board and/or the Compensation Committee, as applicable, shall conduct a review
not less than once each year, and such additional compensation, if any, shall be
based on, among other things, the Executive’s and the Company’s performance;
provided, that any such additional compensation shall be structured and/or paid
in a manner that avoids or complies with the requirements of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (“Code”).

 

(c)          Equity Awards, etc. In addition to the other compensation payable
to the Executive hereunder, the Executive shall be entitled to receive grants of
stock options, restricted stock and/or any other equity incentive awards
available to senior executives of the Company, under the 2015 Omnibus Equity
Incentive Plan (the “Plan”) or any other equity incentive plans adopted by the
Company, at such times and in such amounts as shall be determined in the sole
discretion of the Board or the Compensation Committee of the Board, as
applicable, which determines such equity grants.

 

(d)          Withholding. All salaries, bonuses and other benefits payable to
the Executive shall be subject to payroll and withholding taxes as may be
required by law.

 



2

 

 

4.           Employee Benefits; Business Expenses.

 

(a)          Employee Benefits. During the Term, the Executive and his
dependents shall be entitled to participate in the Company’s healthcare plans,
welfare benefit plans, fringe benefit plans and any qualified or non-qualified
retirement plans as in effect from time to time (collectively, the “Employee
Benefits”), on the same basis as those benefits are made available to the other
senior executives of the Company, in accordance with the Company policy as in
effect from time to time and in accordance with the terms of the applicable plan
documents (if any).

 

(b)          Perquisites. During the Term, the Executive shall be entitled to
receive such perquisites as are made available to other senior executives of the
Company in accordance with Company policies as in effect from time to time.
During the Term, the Executive shall also be entitled to the personal use of
Company aircraft, when reasonably available and upon reasonable request provided
by the Executive, subject to the limitations set forth in this Section 4(b).
This value of this use will be calculated at either fair market charter rates or
the Standard Industry Fare Level and to the extent not reimbursed by the
Executive, will be included as imputed income to the Executive. This net amount
shall not exceed $50,000 in any calendar year period.

 

(c)          Expenses. The Executive shall be entitled to reimbursement for
reasonable and necessary business expenses incurred by him in the performance of
his duties and responsibilities hereunder, in accordance with the Company’s
reimbursement and expenses policies, as in effect from time to time.

 

(d)          Vacation. The Executive shall be entitled to four (4) weeks paid
vacation per annum; provided, that the Executive shall be paid annually in cash
for vacation days not taken by him cash at his then current rate of Base Salary;
provided, that any such payment shall be paid to the Executive not later than
March 15 of the year following the calendar year in which the unused vacation
days accrued.

 

5.           Termination.

 

(a)          Definitions. For purposes of this Agreement:

 

“Cause” shall mean (i) Executive being convicted of, indicted for, or entering a
guilty plea or plea of no contest with respect to, any felony or any other crime
involving fraud or dishonesty, (ii) any act of moral turpitude by Executive,
(iii) the refusal by Executive, after explicit written or verbal notice, to
perform any reasonable instruction of the Company, (iv) the commission by
Executive of any fraud, embezzlement or misappropriation of any funds or
property, (v) Executive’s material breach of Executive’s obligations under this
Agreement or (vi) Executive’s failure to adhere to any lawful written policy of
the Company applicable to Executive or the Company in any material respect;
provided, that with respect to clauses (iii), (v) and (vi) above, such failure
to perform, material beach or failure to adhere, if capable of cure, shall not
have been cured by Executive within twenty (20) days after Executive’s receipt
of notice of such failure to perform, material beach or failure to adhere.

 



3

 

 

“Date of Termination” shall mean the date the Notice of Termination is given to
the respective party; provided, however, that with respect to a termination for
Cause by the Company, the Date of Termination shall not occur prior to the
expiration of any applicable cure period.

 

“Disability” shall mean the Executive has become physically or mentally
incapacitated and is therefore unable for a period of four (4) consecutive
months or more to perform any of the material elements of his duties hereunder.
Any question as to whether the Executive has a Disability as to which he (or his
legal representative) and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the
Executive (or his legal representative) and the Company. If the Executive (or
his legal representative) and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of whether the Executive has a Disability, as made in writing
to the Company and the Executive by such physician(s), shall be final and
conclusive for all purposes of this Agreement.

 

“Good Reason” shall mean one of the following circumstances or conditions, in
each case without the consent of the Executive, after which the Executive
resigns within six months following the initial existence of the circumstance or
condition: (i) any action or inaction that constitutes a material breach by the
Company of this Agreement; (ii) a material reduction of the duties,
responsibilities or authority of the Executive; (iii) a material diminution in
the budget over which the Executive retains authority; or (iv) a material change
in the geographic location at which the Executive must perform his services;
provided, that the Company shall have a thirty (30) day cure period following
notice thereof from Executive to the Company provided within ninety (90) days of
the initial existence of the circumstance or condition.

 

“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated, and shall be
communicated, in writing, to the other party hereto in accordance with the
provisions of Section 10(g) hereof.

 

(b)          Termination by the Company for Cause or by the Executive without
Good Reason.

 

(i)           The Term and the Executive’s employment hereunder may be
terminated by the Company for Cause, immediately upon the delivery of a Notice
of Termination by the Company to the Executive (except where the Executive is
entitled to a cure period, in which case such Date of Termination shall be upon
the expiration of such cure period if such matter constituting Cause is not
cured) and shall terminate automatically upon the Executive’s resignation for a
reason other than for Good Reason.

 



4

 

 

(ii)           If the Executive’s employment is terminated by the Company for
Cause or if the Executive resigns other than for Good Reason, then on the next
regularly scheduled payday after the Termination Date, Executive shall be paid:

 

(A)         any earned but unpaid Base Salary and/or accrued but unused
vacation, all vested equity, and any earned but unpaid bonus awards through the
Date of Termination,

 

(B)         reimbursement for any unreimbursed business expenses incurred by the
Executive in accordance with the Company’s policy prior to the Date of
Termination (with such reimbursements to be paid promptly after the Executive
provides the Company with the necessary documentation of such expenses to the
extent required by such policy but in no event later than the end of the second
calendar month following the year in which the Date of Termination occurred),
and

 

(C)         such Employee Benefits, if any, as to which he may be entitled upon
termination of employment under the terms of the plan documents and applicable
law (including under the applicable provisions of Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended).

 

Following the Executive’s termination of employment by the Company for Cause or
if he resigns other than for Good Reason, except as set forth above or as
required by applicable law, the Executive shall have no further rights to any
compensation or any other benefits or perquisites under this Agreement and all
unvested option or restricted stock grant awards shall immediately be cancelled
without the need for any action by the Company.

 

(c)          Termination by the Company Other Than for Cause or by the Executive
for Good Reason.

 

(i)           The Term and the Executive’s employment hereunder may be
terminated by the Company other than for Cause, immediately upon the delivery of
a Notice of Termination by the Company to the Executive and shall terminate
automatically and immediately upon the Executive’s resignation for Good Reason
at the end of any applicable cure period if the circumstances giving rise to
Good Reason are not cured.

 

(ii)          If the Executive’s employment is terminated by the Company other
than for Cause, or if the Executive resigns for Good Reason, then Executive
shall be paid:

 

(A)         any earned but unpaid Base Salary and/or accrued but unused
vacation, and all vested equity through the Date of Termination;

 

(B)         an additional twelve (12) months of Annual Compensation, and any
earned but unpaid bonus awards, to be paid out over twelve (12) months in
accordance with the Company’s regular payroll practices;

 

(C)         acceleration of any then unvested stock options, restricted stock
grants or other equity awards, with a right for the Executive (or his estate) to
exercise any such stock options for a period equal to the shorter of (i) twelve
(12) months thereafter or (ii) the maximum period provided for in the Plan or
any amended or successor plan;

 



5

 

 

(D)         payment or reimbursement, as applicable, of the Company portion of
the health insurance costs for the Executive and his family under the
Company-provided group health plan for eighteen (18) months following the
termination of the Executive’s regular employee coverage, provided that any such
payment or reimbursement which constitutes deferred compensation under Section
409A shall be made annually within thirty (30) days after the end of the
calendar year in which the health insurance costs were incurred; and

 

(E)         reimbursement for any unreimbursed business expenses incurred by the
Executive in accordance with the Company’s policy prior to the Date of
Termination (with such reimbursements to be paid promptly after the Executive
provides the Company with the necessary documentation of such expenses to the
extent required by such policy but in no event later than the end of the second
calendar month following the year in which the Date of Termination occurred);
and

 

(F)         such Employee Benefits, if any, as to which he may be entitled upon
termination of employment under the terms of the plan documents and applicable
law (including under the applicable provisions of Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended).

 

Following the Executive’s termination of employment by the Company other than
for Cause or if Executive resigns for Good Reason, except as set forth above or
as required by applicable law, the Executive shall have no further rights to any
compensation or any other benefits under this Agreement. Notwithstanding the
foregoing, in order to be eligible for any of the severance payments and
benefits under Sections 5(c)(ii)(B), 5(c)(ii)(C) or 5(c)(ii)(D) above, the
Executive must execute and deliver to the Company a general release in a form
reasonably satisfactory to the Board. If the payments to be made under this
Section 5(c) are otherwise subject to Section 409A, they shall be made, or
commence to be made, on the first pay period following the date that is thirty
(30) days after the Executive’s employment terminates. If the payments are not
otherwise subject to Section 409A, they shall be made, or commence to be made,
on the first business day after the release becomes effective. The initial
payment shall include any unpaid amounts from the date the Executive’s
employment terminated, subject to the Executive’s executing and delivering the
release on the terms as set forth above.

 

(d)        Termination by the Company For Non-Renewal.

 

(i)           The Term and the Executive’s employment hereunder may be
terminated by the Company by Non-Renewal, by delivery of Notice of Non-Renewal
at least six months prior to the end of the Term.

 

(ii)           If the Executive’s employment is terminated by the Company by
Non-Renewal, then Executive shall be paid:

 

(A)        any earned but unpaid Base Salary and/or accrued but unused vacation,
and all vested equity through the Date of Termination;

 



6

 

 

(B)         an additional six (6) months of Annual Compensation, and any earned
but unpaid bonus awards, to be paid out over six (6) months in accordance with
the Company’s regular payroll practices;

 

(C)         acceleration of any then unvested stock options, restricted stock
grants or other equity awards, with a right for the Executive (or his estate) to
exercise any such stock options for the period provided for in the Plan or any
amended or successor plan;

 

(D)         payment or reimbursement, as applicable, of the Company portion of
the health insurance costs for the Executive and his family under the
Company-provided group health plan for eighteen (18) months following the
termination of the Executive’s regular employee coverage, provided that any such
payment or reimbursement which constitutes deferred compensation under Section
409A shall be made annually within thirty (30) days after the end of the
calendar year in which the health insurance costs were incurred; and

 

(E)          reimbursement for any unreimbursed business expenses incurred by
the Executive in accordance with the Company’s policy prior to the Date of
Termination (with such reimbursements to be paid promptly after the Executive
provides the Company with the necessary documentation of such expenses to the
extent required by such policy but in no event later than the end of the second
calendar month following the year in which the Date of Termination occurred);
and

 

(F)          such Employee Benefits, if any, as to which he may be entitled upon
termination of employment under the terms of the plan documents and applicable
law (including under the applicable provisions of Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended).

 

Following the Executive’s termination of employment by the Company by
Non-Renewal, except as set forth above or as required by applicable law, the
Executive shall have no further rights to any compensation or any other benefits
under this Agreement. Notwithstanding the foregoing, in order to be eligible for
any of the severance payments and benefits under Sections 5(d)(ii)(B),
5(d)(ii)(C) or 5(d)(ii)(D) above, the Executive must execute and deliver to the
Company a general release in a form reasonably satisfactory to the Board. If the
payments to be made under this Section 5(d) are otherwise subject to Section
409A, they shall be made, or commence to be made, on the first pay period
following the date that is thirty (30) days after the Executive’s employment
terminates. If the payments are not otherwise subject to Section 409A, they
shall be made, or commence to be made, on the first business day after the
release becomes effective. The initial payment shall include any unpaid amounts
from the date the Executive’s employment terminated, subject to the Executive’s
executing and delivering the release on the terms as set forth above.

 

(e)         Death or Disability. The Executive’s employment hereunder shall
terminate upon the Executive’s death and may be terminated by the Company,
within ten (10) days after the delivery of a Notice of Termination by the
Company to the Executive (or his legal representative) in the event of the
Executive’s Disability. Upon termination of the Executive’s employment hereunder
for either Disability or death, the Executive (or his estate) shall be entitled
to receive the same payments and other items as set forth in clause (ii) of
Section 5(b) hereof (except that with respect to any outstanding equity awards,
Executive shall have the rights under Section 5(c)(ii)(C)). Following the
Executive’s termination of employment due to death or Disability, except as set
forth herein or as required by applicable law, the Executive (and his estate)
shall have no further rights to any compensation or any other benefits under
this Agreement.

 



7

 

 

(f)         Payment of Amounts Owed upon Termination of Employment. Unless
otherwise provided herein, any amounts payable to the Executive for earned but
unpaid Base Salary and cash, equity or other bonus awards through the Date of
Termination shall be paid within ten (10) business days after the Date of
Termination.

 

6.          Restrictive Covenants.

 

(a)         Definitions.

  

(i)           “Competitive Activity” shall mean any business activity which
competes, directly or indirectly, with the Company Business, or any business
activity which carries on, other than for the benefit of the Company, the
Company Business, or any business activity substantially similar to the Company
Business, in each case as the Company Business is constituted from time to time.

 

(ii)          “Confidential Information” shall mean all confidential and
proprietary information of, about, or relating to the Company and the Company
Business, including, without limitation including, but not limited to, any and
all documents received or generated by Executive, existing and potential
customer lists, trade secrets (as defined under applicable state law), pricing,
financial, corporate, and personnel information, customer data, methods of
operation, business plans, techniques, prototypes, sketches, drawings, models,
inventions, know-how, processes, apparatus, software programs, computer codes,
source codes, equipment, algorithms, source documents, formulae, methods, data,
descriptions relating to current, future, and proposed products and services,
information concerning research, experimental work, development, specifications,
engineering, procurement requirements, purchasing, agents and suppliers,
business forecasts, marketing plans and information received from third parties
(including customers) that is subject to a duty on Executive’s part to maintain
its confidentiality. Confidential Information does not include information that
is generally known to the public, provided it is generally known to the public
other than as a result of disclosure of such information by Executive in
violation of this Agreement.

 

(iii)         “Commercial Partner” shall mean each third party person or entity
with whom Executive interacts on behalf of the Company during the term of his
employment with the Company, whether pursuant to this Agreement or otherwise,
including, without limitation, licensors, licensees, contract research
organizations, contract sales organizations and joint venture partners; provided
that, on the date of the termination of Executive’s employment with the Company,
Commercial Partner shall mean those third party persons and entities with whom
Executive interacted on behalf of the Company during the Lookback Period.

 



8

 

 

(iv)         “Company Business” shall mean the businesses engaged in by the
Company, from time to time during the term of Executive’s employment with the
Company, whether pursuant to this Agreement or otherwise; provided that, on the
date of the termination of Executive’s employment with the Company, the Company
Business shall be the business(es) engaged in by the Company during the Lookback
Period. 

  

(v)           “Former Commercial Partner” shall mean each third party person or
entity who is not currently a Commercial Partner but was a Commercial Partner
during the Look Back Period.

 

(vi)          “Look Back Period” shall mean the two (2) year period immediately
preceding the earlier of: (1) the date on which the definition in question is
being determined; or (2) the date when Executive is no longer employed by the
Company, whether pursuant to this Agreement or otherwise.

 

(vii)         “Prospect” shall mean each person or entity who is not a
Commercial Partner, and for whom, at any time during the Look Back Period, the
Company, whether through its employees, contractors or vendors, expended
directed marketing efforts or undertook other business development efforts which
resulted in at least an indication of interest from such person or entity of
becoming a Commercial Partner.

 

(viii)        “Territory” shall mean the United States.

 

(b)         Non-Competition, Non-Solicitation and Non-Piracy.  As consideration
for the substantial consideration he is receiving in the form of ownership
interests in the Company as a result of the consummation of the business
combination under the Agreement and Plan of Merger, dated as of January 5, 2015,
as amended (the “Merger Agreement”), by and among, the Company, Chart
Acquisition Corp., a Delaware corporation, Tempus Applied Solutions, LLC, a
Delaware limited liability company, Executive and certain other parties named
therein, for a period (the “Restriction Period”) of the longer of (i) three (3)
years from the effective date of this Agreement or (ii) twelve (12) months after
the termination, for whatever reason, of Executive’s employment with the Company
by whatever means and for whatever reason, Executive shall not, directly or
indirectly, individually, or jointly with others, for the benefit of Executive
or any third party, without the consent of the Board of Directors of the
Company:

 

(i)            engage in any Competitive Activity as defined in this Agreement;

 

(ii)           have any equity or other ownership interest in, or become a
director or manager of, or be otherwise associated with, or engaged or employed
by, any Commercial Partner, Prospect or Former Commercial Partner or their
subsidiary or parent entities or affiliates engaged in a Competitive Activity,
provided, however, that Executive may purchase or otherwise acquire up to, but
not more than, three percent (3%) of any class of securities of any enterprise
(but without participating in the business activities of such enterprise) if
such securities are listed on a national or regional securities exchange.

 



9

 

 

(iii)         solicit, render services to, or accept business from any
Commercial Partner, Former Commercial Partner or Prospect or any of their
subsidiary or parent entities or affiliates that constitutes Competitive
Activity; and

 

(iv)         solicit, hire, compensate or engage as an employee, agent,
contractor, shareholder, member, joint venturer, or consultant, any of the
Company’s employees or otherwise induce any of the Company’s employees,
subcontractors or vendors to change their relationship with the Company;
provided, however, that any Company employees who are currently performing work
for both the Company and any Tempus Jets Entities (as such term is defined in
the Merger Agreement), may continue to do so as long as such work for such
Tempus Jets Entities does not present a conflict of interest and does not, in
the reasonable discretion of the Company, materially impair such employees’
ability to fulfill their work responsibilities to the Company.

 

(c)         Confidentiality.  Executive shall never: (i) disclose any
Confidential Information; or (ii) directly or indirectly give or permit any
person or entity to have access to any Confidential Information; or (iii) make
any use, commercial or otherwise, of any Confidential Information, except,
solely as reasonably required to perform Executive’s employment duties with the
Company and solely for the benefit of the Company.  Anything herein to the
contrary notwithstanding, Executive shall not be restricted from: (i) disclosing
information that is required to be disclosed by law, court order or other valid
and appropriate legal process; provided, however, that in the event such
disclosure is required by law, Executive shall provide the Company with prompt
notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by Executive; and (ii)
reporting possible violations of federal, state, or local law or regulation to
any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation, and Executive shall not need the prior authorization of the Company
to make any such reports or disclosures and shall not be required to notify the
Company that Executive has made such reports or disclosures.

 

(d)         Restrictive Covenants Scope. The parties acknowledge that the
provisions of this section are necessary and reasonable to protect the
legitimate business interest of the Company and any violation of the provisions
of this section will result in irreparable injury to the Company, the exact
amount of which will be difficult to ascertain, and that the remedies at law for
any such violation would not be reasonable or adequate compensation to the
Company for such violation.  Accordingly, Executive agrees that if the
provisions of this section are violated, in addition to any other remedy which
may be available in equity or at law, the Company shall be entitled to specific
performance and injunctive relief, without the necessity of proving actual
damages, and without being required to post a bond.

 

(e)         Tolling of Restriction Period. In the event of Executive’s breach of
one or more of the provisions of this section, the running of the Restriction
Period shall be tolled during the continuation of such breach(es) and recommence
only upon Executive’s full and complete compliance with the provisions of this
Section 6.

 



10

 

 

7.          Works for Hire and Intellectual Property. Executive acknowledges and
agrees that: (a) all Work Product (as defined below) shall be deemed a work for
hire; and (b) he hereby assigns all of his intellectual property and other
rights in all Work Product to the Company.  All right, title and interest in and
to, and the right to pursue protection for, Work Product shall vest solely with
the Company.  Upon request by the Company, Executive shall use reasonable
efforts, at no additional expense, to assist the Company in securing any
intellectual property protection for Work Product and shall execute all
documents reasonably necessary to effect an assignment as contemplated herein. 
No license is granted to Executive in, to or under any Work Product or other
intellectual property (including, but not limited to, patents, trade secrets,
copyrighted materials and trademarks) owned, licensed or otherwise assertable by
Executive by express or implied grant, estoppel or otherwise, except for a
limited right to use any such intellectual property solely in the performance of
Executive’s employment duties and solely for the benefit of the Company.  All
benefits from the use of any such intellectual property, including Work Product,
shall inure solely to the Company.  “Work Product” means all tangible or
intangible works: (X) (1) created, produced or modified during or in connection
with Executive’s employment by the Company; or (2) which are related to, or that
can be utilized in, the Company Business; and (Y) that could qualify as the
subject matter of a copyright, patent, trade secret or any other form of
intellectual property; and shall include, without limitation, all work produced
by or for the benefit of the Company, any Company Affiliate, Commercial
Partners, Former Commercial Partners and Prospects.

 

8.          Company Property.  Executive agrees that all Company Property (as
defined below) is the property solely of the Company and Executive waives and
relinquishes any and all interests or property rights he or she may have therein
in favor of the Company.  Executive shall immediately return all of the Company
Property to the Company at the Company’s address for notices or such other
location as may be directed by the Company upon: (A) the Company’s request at
any time; and (B) upon the termination of Executive’s employment.  “Company
Property” includes, but is not limited to: (X) records relating to Commercial
Partners, Former Commercial Partners, Prospects and Confidential Information in
whatever form they exist, and by whomever prepared, including, but not limited
to, notes of Executive; (Y) tangible embodiments of or containing Work Product
or Confidential Information; and (Z) tangible and intangible property pertaining
to the Company Business or arising out of or used by Executive in the
performance of his duties for the Company.

 

9.          Independent Covenant.  Executive acknowledges and agrees that the
provisions of sections 6, 7 and 8 hereof are independent covenants and no actual
or alleged breach by the Company of any provision of this Agreement or the
employment relationship shall be grounds for relieving Executive from
Executive’s obligations thereunder.

 

10.        Miscellaneous.

 

(a)          Governing Law. All matters pertaining to Executive’s employment
with Employer, the hiring of Executive to work for Employer, Executive’s
termination from employment from Employer or the interpretation or application
of this Agreement shall be construed and governed under and by the laws of the
Commonwealth of Virginia, without regard to the conflicts of laws principles
thereof.

 



11

 

 

(b)          Arbitration of Claims. Executive understands and agrees that any
dispute involving Executive’s employment with Employer, the hiring of Executive
to work for Employer, Executive’s termination from employment from Employer or
the interpretation or application of this Agreement shall be resolved by final
and binding arbitration before one arbitrator under the auspices of JAMS,
pursuant to the then prevailing rules of JAMS for the resolution of employment
disputes, in New York County, New York, whose decision shall be final and
binding and subject to confirmation in a court of competent jurisdiction. This
shall include, but not be limited to disputes concerning workplace
discrimination, wage and/or overtime claims and/or all other statutory claims.
Executive further understands and agrees that pursuant to this Arbitration
Agreement, Executive cannot participate in a representative capacity or as a
member of any class of claims pertaining to any claim subject to Dispute
Resolution provision in this Agreement. There is no right or authority for any
claims subject to this Agreement to be arbitrated on a class or collective
action basis or on any basis involving claims brought in a purported
representative capacity on behalf of any other person or group of people
similarly situated. Such claims are prohibited. Furthermore, claims brought by
or against either Executive or Employer may not be joined or consolidated in the
arbitration with claims brought by or against any other person or entity unless
otherwise agreed to in writing by all parties involved. Notwithstanding anything
herein to the contrary, nothing in this Agreement shall prohibit Executive from
filing an Unfair Labor Practice Charge with the National Labor Relations Board
in any manner permitted by that body.

 

(c)          Entire Agreement; Amendments. This Agreement sets forth the entire
understanding of the parties concerning the subject matter of this Agreement and
incorporates all prior negotiations and understandings.  There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them relating to the subject matter of this Agreement other than those
set forth herein.  No alteration, amendment, change or addition to this
Agreement shall be binding upon any party unless in writing and signed by the
party to be charged. 

 

(d)          No Waiver. No waiver of any of the provisions of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
or be construed as a further, continuing or subsequent waiver of any such
provision or as a waiver of any other provision of this Agreement. No failure to
exercise and no delay in exercising any right, remedy or power hereunder will
preclude any other or further exercise of any other right, remedy or power
provided herein or by law or in equity.

 

(e)          Severability. In the event that any of the provisions of this
Agreement are determined by an arbitrator or court of competent jurisdiction to
be in violation of applicable law for any reason whatsoever, then any provision
deemed in violation of applicable law shall not be deemed to be void, but will
be deemed to be amended so as to comply with applicable law and replaced by a
valid and enforceable provision which insofar as possible achieves the parties
intent in agreeing to the original provision.  The Parties further agree that
any such arbitrator or court is expressly authorized to modify any such
unenforceable provision of Section 6 of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law. Such
authorization to modify an unenforceable provision of Section 6 includes, but is
not limited to, the power to reduce the Restrictive Covenant’s duration,
geographic scope, and the scope of activities prohibited by the Restrictive
Covenant, to the extent necessary to comply with applicable law. In any event,
if the provisions of this Agreement are determined by a court of competent
jurisdiction to be invalid in whole or in part, such determination shall not
change the binding effect of the other provisions of this Agreement.

 



12

 

 

(f)           Assignment. This Agreement, and all of the Executive’s rights and
duties hereunder, shall not be assignable or delegable by the Executive;
provided, however, that if the Executive shall die, all amounts then payable to
the Executive hereunder shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee or other designee or, if there be
no such devisee, legatee or designee, to his estate. The Company and its
successors and assigns may, at any time and from time to time, assign its rights
and obligations under this Agreement, including, without limitation, the rights
arising pursuant to sections 6, 7 and 8, without Executive’s consent to a buyer
of all or substantially all of the assets, or a majority of the voting stock, of
the Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

 

(g)          Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or recognized courier
service addressed to the respective addresses set forth below in this Agreement,
or via email to the address set forth below, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

 

If to the Company:

 

Joseph R. Wright

Chairman, Board of Directors

c/o Chart Acquisition Group, LLC
555 5th Avenue, 19th Floor
New York, NY 10017
Email: jwright@chartgroup.com

 

If to the Executive:

  

To the most recent address of the Executive set forth in the personnel records
of the Company.

  

(h)          Cooperation. After Executive’s termination, for whatever reason,
the Executive shall provide his reasonable cooperation in connection with any
action or proceeding (or any appeal from any action or proceeding) which relates
to events occurring during the Executive’s employment hereunder, but only to the
extent the Company requests such cooperation with reasonable advance notice to
the Executive and in respect of such periods of time as shall not unreasonably
interfere with the Executive’s ability to perform his duties with any subsequent
employer; provided, however, the Company shall pay any reasonable travel,
lodging and related expenses that the Executive may incur in connection with
providing all such cooperation, to the extent approved by the Company prior to
incurring such expenses.

 



13

 

 

(i)           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
the parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(j)           Survival. Provisions of this Agreement which by their nature are
intended to survive after the termination of Executive’s employment under this
Agreement will survive the termination of Executive’s employment.



 

(k)          Joint Negotiation. The parties hereto agree that each party has
participated in the drafting and preparation of this Agreement, and,
accordingly, in any construction or interpretation of this Agreement, the same
shall not be construed against any party by reason of the source of drafting.

  

(l)           Section 409A.



 

(i)          The parties intend that the payments and benefits provided for in
this Agreement either be exempt from Section 409A, or be provided in a manner
that complies with Section 409A and any ambiguity herein shall be interpreted so
as to be consistent with the intent of this paragraph. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on the Executive by Section 409A or damages for failing to comply
with Section 409A. Notwithstanding anything contained herein to the contrary,
all payments and benefits which are payable upon a termination of employment
hereunder shall be paid or provided only upon those terminations of employment
that constitute a “separation from service” from the Company within the meaning
of Section 409A (determined after applying the presumptions set forth in Treas.
Reg. Section 1.409A-1(h)(1)). Further, if the Executive is a “specified
employee” as such term is defined under Section 409A at the time of a
termination of employment and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated recognition of
income or additional tax under Section 409A, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in payments or benefits ultimately paid or provided to the
Executive) until the date that is at least six (6) months following the
Executive’s termination of employment with the Company (or the earliest date
permitted under Section 409A, e.g., immediately upon the Executive’s death),
whereupon the Company will promptly pay the Executive a lump-sum amount equal to
the cumulative amounts that would have otherwise been previously paid to the
Executive under this Agreement during the period in which such payments or
benefits were deferred. Thereafter, payments will resume in accordance with this
Agreement.

 



14

 

 

(ii)          Notwithstanding anything to the contrary in this Agreement,
in-kind benefits and reimbursements provided hereunder during any calendar year
shall not affect in-kind benefits or reimbursements to be provided in any other
calendar year, other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code, and are not subject
to liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be promptly
made to the Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.

 

(iii)          Additionally, in the event that following the date hereof the
Company or the Executive reasonably determines that any compensation or benefits
payable under this Agreement may be subject to Section 409A, the Company and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A.

 

(m)         Mandatory Reduction of Payments in Certain Events.

 

(i)           Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then, prior to the making of any Payments to the Executive,
a calculation shall be made comparing (1) the net after-tax benefit to the
Executive of the Payments after payment by the Executive of the Excise Tax, to
(2) the net after-tax benefit to the Executive if the Payments had been limited
to the extent necessary to avoid being subject to the Excise Tax.  If the amount
calculated under (1) above is less than the amount calculated under (2) above,
then the Payments shall be limited to the extent necessary to avoid being
subject to the Excise Tax (the “Reduced Amount”).  For purposes of this Section
10(m), present value shall be determined in accordance with Section 280G(d)(4)
of the Code.  For purposes of this Section 10(m), the “Parachute Value” of a
Payment means the present value as of the date of the change of control of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Determination Firm (as defined
below) for purposes of determining whether and to what extent the Excise Tax
will apply to such Payment.

 



15

 

 

(ii)           All determinations required to be made under this Section 10(m),
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the amount of the Reduced Amount, and the assumptions to be
utilized in arriving at such determinations, shall be made by an independent,
nationally recognized accounting firm or compensation consulting firm mutually
acceptable to the Company and the Executive (the “Determination Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days after the receipt of notice from the Executive
that a Payment is due to be made, or such earlier time as is requested by the
Company.  All fees and expenses of the Determination Firm shall be borne solely
by the Company.  Any determination by the Determination Firm shall be binding
upon the Company and the Executive.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Determination Firm hereunder, it is possible that Payments which the
Executive was entitled to, but did not receive pursuant to Section 10(m)(i),
could have been made without the imposition of the Excise Tax (“Underpayment”),
consistent with the calculations required to be made hereunder.  In such event,
the Determination Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive but no later than March 15 of the year after
the year in which the Underpayment is determined to exist, which is when the
legally binding right to such Underpayment arises.

 

(iii)          In the event that the provisions of Code Section 280G and 4999 or
any successor provisions are repealed without succession, this Section 10(m)
shall be of no further force or effect.

 

(n)          Company Action. Notwithstanding anything to the contrary contained
in this Agreement, all actions, determinations and authorizations on the part of
the Company under this Agreement shall be taken and authorized by the Board
(excluding, to the extent applicable, Executive), and the Company shall not be
deemed to have taken any action, made any determination or provided any
authorization under this Agreement that has not been authorized by the Board
(excluding, to the extent applicable, Executive).

 

(o)          Compensation Committee Ratification. The parties acknowledge that
this Agreement is subject to the review and ratification by the Compensation
Committee of the Board (the “Comp Committee”) once such committee is formed
after the consummation of the transactions contemplated by the Merger Agreement.
In the event that the Comp Committee, in its review of this Agreement, has
reasonable recommendations with respect to this Agreement, each of Executive and
the Company agrees to negotiate in good faith amendments to this Agreement in
response to such Comp Committee recommendations.



 

[Signature Page Follows]

 



16

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 



  TEMPUS APPLIED SOLUTIONS HOLDINGS, INC.         By: /s/ Christopher D. Brady  
  Name:  Christopher D. Brady   Title:  President         EXECUTIVE         /s/
Benjamin Scott Terry   Benjamin Scott Terry



 

 



[Signature Page to Employment Agreement]

 

 

